Citation Nr: 1420381	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  The Veteran died in November 2006; the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This claim was remanded by the Board in October 2012 and December 2013 to obtain additional records.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

This matter was remanded in December 2013 for additional development of the evidentiary record.  Unfortunately, the appellant submitted a release (dated January 2014) to obtain the Veteran's terminal hospitalization records after the case was returned to the Board.  Therefore a remand is necessary to obtain these records.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's terminal hospitalization records from Pikeville Medical Center, identified in the consent form submitted in January 2014.  If an updated consent form is required, contact the appellant. 

2. Once the above action has been completed, the AOJ must readjudicate the appellant's claim on appeal, taking into consideration all newly acquired evidence since the January 2014 statement of the case.  If the benefit on appeal remains denied, issue a supplemental statement of the case to the appellant and her representative, addressing all of the evidence of record since this issue was last adjudicated by the RO.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

